1

2

3

4

5                                        UNITED STATES DISTRICT COURT

6                                    EASTERN DISTRICT OF CALIFORNIA

7

8        TONY R. LEWIS,                                     Case No. 1:17-cv-01064-DAD-EPG (PC)
9                           Plaintiff,
10             v.                                           ORDER SETTING SETTLEMENT
                                                            CONFERENCE
11       O. DELGADO, et al.,
12                          Defendants.
13

14            Plaintiff, Tony R. Lewis, is a state prisoner proceeding pro se and in forma pauperis with

15   this civil rights action pursuant to 42 U.S.C. § 1983. The Court has determined that this case will

16   benefit from a settlement conference. Therefore, this case will be referred to Magistrate Judge

17   Jennifer L. Thurston to conduct a settlement conference at the U. S. District Court, 510 19th

18   Street, Bakersfield, California 93301 on April 25, 2019, at 9:00 a.m.

19            The court will issue the necessary transportation order in due course.

20            In accordance with the above, IT IS ORDERED:

21            1. This case is set for a settlement conference before Magistrate Judge Jennifer L.

22                  Thurston on April 25, 2019, at 9:00 a.m. at the U. S. District Court, 510 19th Street,

23                  Bakersfield, California 93301.

24            2. A representative with full and unlimited authority to negotiate and enter into a binding

25                  settlement shall attend in person.1

26   1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
27   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“[T]he district court has broad authority to compel participation in
28
                                                              1
1            3. Those in attendance must be prepared to discuss the claims, defenses and damages.

2                 The failure of any counsel, party or authorized person subject to this order to appear in

3                 person may result in the imposition of sanctions. In addition, the conference will not

4                 proceed and will be reset to another date.

5            4. At least 21 days before the settlement conference, plaintiff SHALL submit to

6                 defendant, by mail, a written itemization of damages and a meaningful settlement

7                 demand, which includes a brief explanation of why such a settlement is appropriate,

8                 not to exceed ten pages in length. Thereafter, no later than 14 days before the

9                 settlement conference, defendant SHALL respond, by telephone or in person, with an

10                acceptance of the offer or with a meaningful counteroffer, which includes a brief

11                explanation of why such a settlement is appropriate. If settlement is achieved, defense

12                counsel is to immediately inform the courtroom deputy of Magistrate Judge Thurston.

13           5. If settlement is not achieved informally, each party shall provide a confidential

14                settlement statement no later than April 18, 2019, to jltorders@caed.uscourts.gov.

15                Plaintiff shall mail his confidential settlement statement Attn: Magistrate Judge

16                Jennifer L. Thurston, U.S. District Court, 510 19th Street, Suite 200, Bakersfield,

17                California 93301 so it arrives no later than April 18, 2019. The envelope shall be

18                marked “CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT.” Parties

19                are also directed to file a “Notice of Submission of Confidential Settlement Statement”

20                (See L.R. 270(d)).

21

22
     mandatory settlement conference[s].”). The term “full authority to settle” means that the individuals
23
     attending the mediation conference must be authorized to fully explore settlement options and to agree at that
     time to any settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871
24   F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th
     Cir. 1993). The individual with full authority to settle must also have “unfettered discretion and authority” to
25   change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86
     (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
26   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
27   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28
                                                              2
1               Settlement statements should not be filed with the Clerk of the Court nor served on

2               any other party. Settlement statements shall be clearly marked “confidential” with

3               the date and time of the settlement conference indicated prominently thereon.

4

5               The confidential settlement statement shall be no longer than five pages in length,

6               typed or neatly printed, and include the following:

7               a. A brief statement of the facts of the case.

8               b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

9                  which the claims are founded; a forthright evaluation of the parties’ likelihood of

10                 prevailing on the claims and defenses; and a description of the major issues in

11                 dispute.

12              c. A summary of the proceedings to date.

13              d. An estimate of the cost and time to be expended for further discovery, pretrial, and

14                 trial.

15              e. The relief sought.

16              f. The party’s position on settlement, including present demands and offers and a

17                 history of past settlement discussions, offers, and demands.

18              g. A brief statement of each party’s expectations and goals for the settlement

19                 conference, including how much a party is willing to accept and/or willing to pay.

20              h. If the parties intend to discuss the joint settlement of any other actions or claims

21                 not in this suit, give a brief description of each action or claim as set forth above,

22                 including case number(s) if applicable.

23
     IT IS SO ORDERED.
24

25     Dated:     February 6, 2019                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       3
